                 IN THE UNITED STATES DISTRICT COURT
                                                                            FILED
                     FOR THE DISTRICT OF MONTANA                             SEP 2 7 2019
                          MISSOULA DIVISION                                  ~ . ~ S IQlstrict Court
                                                                              ~ llitlt(Q)f,Montana
                                                                                  'Mi&s:oula



 UNITED STATES OF AMERICA,
                                                    CR 18-38-M-DLC
                       Plaintiff,

        vs.                                        ORDER

  JOHN CICERO HUGHES,

                       Defendant.

      Before the Court are Defendant John Cicero Hughes's Motion to Suppress

Evidence from C&P Examination (Doc. 61) and Motion to Suppress Statements

Based on Miranda (Doc. 65). As explained in this Court's Order of September 17,

2019, the Court will withhold judgment until trial regarding Hughes's Motion to

Suppress Government's Compilation Exhibit (Doc. 63). (Doc. 72.) The Court

held a hearing on the motions on September 23, 2019. Having considered the

parties' briefs, supporting exhibits, and the evidence presented at the hearing, the

Court denies the motions.

                                    BACKGROUND

      The grand jury handed down a 20-count indictment against Hughes on June

28, 2018. (Doc. 2.) Hughes stands charged with one count of Health Care Fraud,

seventeen counts of Theft of Government Money, one count of False Statements,
                                         -1-
and one count of Social Security Disability Insurance Fraud. The government

alleges that Hughes misrepresented the severity and scope of his disability in order

to unlawfully take government benefits.

      I.     Summary of the Federal Agencies Involved

      Hughes, a veteran, receives healthcare from the Veterans Health

Administration ("VHA") and benefits through the Veteran Benefits Administration

("VBA"). The VHA and VBA are both organizations under the umbrella of the

Department of Veterans Affairs ("VA"). Hughes' s receipt of benefits through the

VBA is at the core of the criminal charges he faces. His receipt of healthcare

services through the VHA is generally irrelevant to this criminal proceeding, but

VHA medical providers were involved in classifying Hughes' s level of disability at

the direction of the VBA. In early 2018, the VBA downgraded Hughes' s disability

rating following a compensation and pension ("C&P") examination performed by

VHA Family Nurse Practitioner Christine McCutcheon.

      Independent from the VA but also relevant to this case is the VA Office of

Inspector General ("OIG"), an oversight agency created by the Inspector General

Act of 1978, Pub. Law 95-452, 5 U.S.C. App.§ 3. The OIG investigates fraud and

waste within the VA, and its agents have the "duty and responsibility ... to

conduct, supervise, or coordinate . . . activities carried out or financed by [the VA]

                                          -2-
for the purpose of promoting economy and efficiency in the administration of, or

preventing and detecting fraud and abuse in, its programs and operations .... " 5

U.S.C. App. 3 § 4(a)(4). In Hughes's case, the OIG conducted the criminal

investigation, led by investigating agent David Huntoon, that led to the indictment

in this case. Agent Huntoon shared information gathered during the criminal

investigation with the VBA, triggering its review of Hughes' s appropriate

disability classification.

       II.    Hughes's Receipt of Benefits and the Agencies' Investigations

       In 2009, Hughes was rated as 100% disabled by VBA on the basis of his

diagnosed multiple sclerosis. During the hearing on the motions to suppress,

Agent Huntoon testified that at some point prior to October 201 7, he received

information that Hughes had been seen riding a motorcycle, which Huntoon

viewed as inconsistent with the VBA' s determination that his disability included

the loss of use of both feet. The OIG opened a criminal investigation. It also

shared information with the VBA, which in turn reviewed Hughes' s file and

discovered a treatment note from 2013 describing Hughes carrying his wheelchair

in one hand and his cane in the other as he walked down the stairs of a VHA

building.



                                        -3-
       In light of this evidence, the VBA began its own investigation into Hughes' s

level of disability for the purpose of ensuring that Hughes was receiving the

appropriate level of benefits. In collaboration with the OIG, 1 the VBA scheduled a

C&P exam for October 23, 2017. Agent Huntoon contacted the VHA provider

who would conduct the examination, Nurse Practitioner McCutcheon, and

requested her consent to record the examination. McCutcheon gave her consent,

and Huntoon and OIG investigating agent Marcus Munn made arrangements to

monitor and create a video and audio recording of the C&P exam.

       Hughes canceled the exam and rescheduled it for November 15, 2017.

However, he did not attend the rescheduled exam. On December 20, 2017, the

VBA sent a letter to Hughes proposing that Hughes' s disability rating from 100%

to 70%, corresponding to a proposed reduction in monthly benefits from $7,702.12

to $1,566.48. (Doc. 67-3.) The VBA explained that the reduction was attributable,

in part, to Hughes' s failure to attend the scheduled C&P exam. It also notified

1
  There has been some disagreement, or perhaps simply confusion, between the parties regarding
the OIG's level of involvement in scheduling and conducting the C&P exam. At the hearing, the
Court heard testimony from Agent Huntoon and from Elizabeth Stuber, a supervisory veteran
service representative within the VBA. Stuber was not actively involved in the events leading to
Hughes's indictment, but her predecessor Melody Trainor was. In light ofthis testimony, the
Court finds that the OIG played some role, however minor, in setting up the C&P exam; the
VBA ordered the exam and handled its administration, and the OIG influenced that
administration. Most notably, the OIG requested that the VBA use a VHA medical provider
because Huntoon expected that it would be easier to record and monitor the C&P examination if
the agency did not use an independent provider. However, the Court also finds that the VBA
would have ordered the C&P exam regardless of the OIG's involvement in its implementation.
                                              -4-
Hughes of his right to appeal the proposed revision of Hughes' s disability rating.

In response, Hughes sent a letter contesting the revision and stating that he had

rescheduled his C&P exam for January 23, 2018.

       Hughes attended the January 23, 2018 C&P exam. McCutcheon performed

the exam, following the VBA's check-box disability benefits questionnaire specific

to multiple sclerosis. 2 Agents Huntoon and Munn recorded the exam via audio and

video, and they also watched the exam in real time. At issue here is whether the

government may introduce evidence from the exam at trial.

                                         DISCUSSION


       Hughes seeks suppression of evidence collected during the January 23, 2018

C&P Exam under two theories. First, he argues that the warrantless recording of

the exam was an unconstitutional search, and the audio and video recordings

therefore must be suppressed. Second, he contends that suppression of his

statements made in response to McCutcheon's questions is warranted because: (1)

he did not receive a Miranda warning; and (2) his statements were made

involuntarily.




2
  As a result of Mccutcheon' s examination, Hughes' s disability rating decreased, but to 90%
rather than the 70% proposed.
                                              -5-
      I.     Motion to Suppress Evidence from C&P Examination (Doc. 61)

      Hughes seeks suppression of "documentation, recordings, observations, and

conclusions" from the January 23, 2018 C&P exam. (Doc. 62 at 2.) He argues

that Agents Huntoon and Munn violated his Fourth Amendment right to freedom

from unreasonable search and seizure by observing and recording the C&P exam.

Hughes' s argument falls under two general lines of reasoning: ( 1) the government

did not comply with applicable regulations governing the sharing of veterans'

personal health information; and (2) the government needed a warrant because the

observation and recording of the C&P exam was an intrusion into his objectively

reasonable expectation of privacy.

      Certainly, the individual actors involved in the Hughes investigation are

constrained by the Fourth Amendment. See infra note 5. "The Fourth Amendment

applies ... to government conduct motivated by 'investigatory or administrative

purposes."' Doe ex rel. Doe v. Hawaii Dep 't ofEduc., 334 F .3d 906 (9th Cir.

2003) (quoting United States v. Attson, 900 F.2d 1427, 1403-31 (9th Cir. 1990)).

Thus, while the relationship between the agencies involved provides helpful

context, it is not particularly important to resolving the question of whether

Hughes' s constitutional rights were violated.



                                         -6-
             A. Seizure

      The Fourth Amendment guards individuals from unreasonable seizures.

"For purposes of the Fourth Amendment, a seizure occurs when [a state actor],

through some form of physical force or show of authority, restrains the liberty of a

citizen." United States v. Summers, 268 F.3d 683, 686 (9th Cir. 2001). "[A]

person has been 'seized' within the meaning of the Fourth Amendment only if, in

view of all of the circumstances surrounding the incident, a reasonable person

would have believed that he was not free to leave." United States v. Mendenhall,

446 U.S. 544, 554 (1980). To determine whether this standard is met, "a court

must consider all the circumstances surrounding the encounter to determine

whether the police conduct would have communicated to a reasonable person that

the person was not free to decline the officers' requests or otherwise terminate the

encounter." Florida v. Bostick, 501 U.S. 429, 439 (1991).

      Here, Hughes was certainly feeling pressure to attend and participate in the

C&P exam. However, that pressure was not coming from any action taken by law

enforcement but from his own fear that he would lose nearly 80% of his monthly

benefits. McCutcheon, who conducted the exam, treated Hughes with respect, and

she did not act in a coercive manner in any respect. He was not physically

confined, and there was no intimidation involved. The "conduct" of the

                                        -7-
government actors involved would not have signaled to a reasonable person that he

was unable to leave the exam room.

       In fact, Hughes made the choice to attend the exam and even chose its date

and time. He did so in order to retain his benefits, not to avoid an unforeseen

criminal investigation. And there is no question that the VBA had a legal right3 to:

request that Hughes attend a C&P exam; and, in the absence of his attendance at

the exam scheduled, reduce his benefits in light of the evidence it had received that

was inconsistent with a 100% disability rating. See 38 C.F.R. §§ 3.327(a), 3.655.

Hughes argues that his due process rights were implicated by the threatened

reduction of benefits, which is true, but the VBA did not fail to adequately

safeguard those rights through its administrative processes. See, e.g., Mathews v.

Eldridge, 424 U.S. 319 (1976). The "free[dom] to leave" does not mean freedom

to leave without any consequence. Mendenhall, 446 U.S. at 554. In this instance,

the consequence of Hughes' s leaving would have been the reduction of his

benefits, which the VBA was entitled to reduce in the absence of a completed C&P

exam, given the evidence it had received of his physical abilities. Moreover, if

Hughes wanted to challenge the requirement that he attend a C&P exam in order to


3
  Indeed, VBA managerial employee Stuber testified at the hearing that, in her estimation, the
VBA had not only a right but a duty to do so once it became aware of the evidence relayed by
the OIG.
                                              -8-
retain his benefits, he had another option: he could initiate an administrative

appeal.

      Because the government conduct at issue would not have communicated to a

reasonable person the threat of arrest or punishment, and because Hughes chose to

attend the C&P exam, there was no seizure triggering suppression. See Bostick,

501 U.S. at 439.

             B. Search

      Generally, "application of the Fourth Amendment depends on whether the

person invoking its protection can claim a 'justifiable,' a 'reasonable,' or a

'legitimate expectation of privacy' that has been invaded by government action."

Smith v. Maryland, 442 U.S. 735, 740 (1979). Courts have long applied the two-

part Katz test to determine whether this threshold is met, asking: first, "whether the

individual, by his conduct, has 'exhibited an actual (subjective) expectation of

privacy"; and second, "whether the individual's subjective expectation of privacy

is 'one that society is prepared to recognize as 'reasonable."' Id. (quoting Katz v.

United States, 389 U.S. at 367 (1967)).

      Hughes' s argument for suppression fails at the first step of the Katz test. He

did not display a subjective expectation of privacy. "[A] defendant generally has

no privacy interest in that which he voluntarily reveals to a government agent."

                                          -9-
United States v. Wahchumwah, 710 F.3d 862, 867 (9th Cir. 2013). McCutcheon

was a government agent at the time of the exam; she was a government employee

conducting the C&P exam at the behest of the VBA and in cooperation with the

OIG.

       The context of the exam does not alter this analysis. Hughes scheduled the

C&P exam for the express purpose of disputing his disability reclassification.4 He

would not have attended the exam had he not expected that his responses, and

McCutcheon's assessment of them, would be shared within the VBA in order to

adjust his appropriate level of disability. Hughes did not seek medical treatment

but instead responded to the questions strictly because he wanted the agency to rely

upon his answers.

       The conversation during the C&P exam reinforces that the relationship

between McCutcheon and Hughes was not akin to a physician/patient relationship.

McCutcheon introduced herself as "a family nurse practitioner who's going to do

your compensation and pension exam today." (Doc. 67-5 at 2.) She described "the

purpose of today's exam [as] to examine you for your service-connected multiple


4
  In response to the letter sent by the VBA proposing a reduction in Hughes' s disability rating to
70%, Hughes wrote, in full: "I have rescheduled my C&P Exam for the 23rd of January 2018. If
this does not stop the proposed rating decision dated 12/18/2017 then I am requesting a hearing
to stop the rating decision dated 12/18/2017 reducing my 100% permanent and total rating, due
to a called in report of false informatio against me." (Doc. 67-4.)
                                              -10-
sclerosis with use of both legs as to preclude natural knee action and loss of use of

both hands with urinary incontinence." (Doc. 67-5 at 2-3 .) She described the

check-box form she was using: "[T]his questionnaire, I don't know if it's the exact

same thing you went through in 2008 or not, but its medical questions -a lot of

them I can answer just by looking at your medical records and all of that, but some

of these, I want to ask you about." (Doc. 67-5 at 5.) She discussed record-keeping

within the VA, describing one "claim file that the healthcare providers can't get

into" and another "where everybody can see everything." (Doc. 67-5 at 25-26.).

She also described the administrative appeal process and her role within it. (Doc.

67-5 at 56 ("They give me 30 days to type up my report."); id. at 57 ("I've got a lot

of records to review for them. And it's part of my job to interpret the records in a

language they understand.").

      Hughes had apparently been laboring under a misapprehension that the VBA

could not reevaluate his disability after his 2009 rating, and his description of his

frustration demonstrates that he knew he that the exam was a piece of an

administrative process: "So it's a little frustrating to come back after this many

years, after dealing with the VA, you know, not going outside the VA for primary

care. My doctor's seen me a gazillion times over the past six years. He sees me



                                         -11-
every time I go over there, you know so it's a little frustrating, but I understand it's

a bureaucracy and things have to be done a certain way." (Doc. 67-5 at 50.)

      The Court recognizes that Hughes closed the door to the exam room and that

McCutcheon and Hughes discussed some sensitive topics during the C&P exam,

suggesting that Hughes did not expect that his conversation with McCutcheon

would be shared freely. However, the test is not whether a defendant would expect

or welcome law enforcement surveillance; if it were, the first step of the Katz test

would always be satisfied. It is enough that, upon conclusion of the exam, Hughes

expected McCutcheon to share the results of the questionnaire with government

actors who were not involved in providing medical treatment to Hughes but instead

in assessing his disability to ensure the appropriate provision of benefits.

      In any event, even if Hughes had displayed a subjective expectation of

privacy, that expectation would, under the circumstances, be unreasonable. An

ordinary person in Hughes' s shoes would not have expected communications made

to a medical provider during a C&P exam to be kept private or to be used only for

medical care and treatment. In large part, the C&P exam followed the form of the

multiple sclerosis questionnaire, and the communications between McCutcheon

and Hughes were no more private than the completed questionnaire itself.



                                         -12-
       The use of audio and video recording technology does not alter the equation.

A defendant "cannot reasonably argue that [a] recording violates his legitimate

privacy interest when it reveals no more than what was already visible to the

agent." Wahchumwah, 710 F .3 d at 867. "If the conduct and revelations of an

agent operating without electronic equipment do not invade the defendant's

constitutionally justifiable expectations of privacy, neither does a simultaneous

recording of the same conversations made by the agent or by others from

transmissions received from the agent to whom the defendant is talking and whose

trustworthiness the defendant necessarily risks." United States v. White, 401 U.S.

745, 751 (1971). Because Agents Huntoon and Munn recorded only Hughes's

C&P exam conducted by McCutcheon, who consented to the recording, the audio

and video recordings are admissible. 5

       Hughes discusses at length the regulations governing information-sharing

within and between VA organizations. However, the issue here is not whether the ·


5
  Because the Court finds that there was no Fourth Amendment violation, it does not reach the
government's argument that McCutcheon was under no obligation to comply with the Fourth
Amendment. That said, the Court notes that it is wary of the claim that the Fourth Amendment
did not apply to McCutcheon because she did not conduct the exam for the purpose of furthering
a criminal investigation. First, Agents Huntoon and Munn themselves set up the recording, so if
the recording is an unconstitutional search, it does not matter whether McCutcheon herself
violated Hughes's constitutional rights. Second, "the Fourth Amendment applies to the conduct
of a government official whether 'the government's motivation is to investigate violations of
criminal laws or breaches of other statutory or regulatory standards."' United States v. Attson,
900 F.2d 1427, 1430 (9th Cir. 1990 (quoting New Jersey v. TL.O, 469 U.S. 733, 739 (1985)).
                                             -13-
requirements for a warrant were met but rather whether a warrant was required in

the first instance. "[T]he scope of the Fourth Amendment's protections is not

measured by reference to agency guidelines and other extra-constitutional matter."

United States v. Guzman-Padilla, 573 F.3d 865, 890 (9th Cir. 2009). Even if it

were, "suppression is not the appropriate remedy for failure to follow agency

regulations." United States v. Hinton, 222 F.3d 664, 674 (9th Cir. 2000).

      Because Hughes has not established a violation of his Fourth Amendment

rights, evidence from the January 23, 2018 C&P exam, including the video and

audio recordings captured by Agents Huntoon and Munn, will not be suppressed.

      II.    Motion to Suppress Statements based on Miranda (Doc. 65)

      The question remains whether Hughes' s responses to McCutcheon' s

questions must be suppressed. Hughes argues that his statements made during the

C&P exam are excludable because: ( 1) he did not receive a Miranda warning, and

(2) his statements were involuntary and therefore elicited in violation of his due

process rights.

             A. Miranda

      Hughes contends that the failure to administer a Miranda warning prior to

the C&P exam renders inadmissible his statements made during the exam. Under

Miranda, a suspect is entitled to receive a warning prior to custodial interrogation

                                        -14-
in order to adequately safeguard an individual's Fifth Amendment to avoid self-

incrimination. Miranda v. Arizona, 384 U.S. 436,467 (1966). A government

agent must give a Miranda warning when an individual is: (1) placed into custody;

and (2) interrogated. Here, Hughes was not entitled to a Miranda warning

because, even assuming that McCutcheon "interrogated" him when she asked him

the questions on her check-box form, he was not in custody at the time of the C&P

exam.

        "[C]ourts have generally held that government agents not primarily charged

with enforcement of the criminal law"-like McCutcheon-"are under no

obligation to comply with Miranda." United States v. Eide, 875 F.2d 1429, 1434

(9th Cir. 1989). However, under certain circumstances, a government agent other

than a law enforcement officer may have a duty to administer a Miranda warning.

See Estelle v. Smith, 451 U.S. 454 (1981).

        In this instance, McCutcheon had no such duty because the C&P exam was

administered in a noncustodial environment. "[I]n-custody determinations must be

'based on the totality of the circumstances' and are reviewed according to whether

'a reasonable person in such circumstances would conclude after brief questioning

[that] he or she would not be free to leave[.]"' United States v. Hayden, 260 F.3d

1062, 1066 (9th Cir. 2001) (quoting United States v. Beraun-Panez, 812 F.2d 578,

                                        -15-
580 (9th Cir. 1987)). "The following factors are pertinent ... : '(l) the language

used to summon the individual; (2) the extent to which the defendant is confronted

with evidence of guilt; (3) the physical surroundings of the interrogation; (4) the

duration of the detention; and (5) the degree of pressure applied to detain the

individual."' United States v. Barnes, 713 F.2d 1200, 1204 (9th Cir. 2013)

(quoting United States v. Kim, 292 F.3d 969,974 (9th Cir. 2002)).

      The Court's earlier discussion of whether Hughes was seized within the

meaning of the Fourth Amendment carries over substantially into the custody

determination. Hughes attended the C&P exam voluntarily and for the purpose of

retaining benefits, and he was accordingly not in custody. The five-factor analysis

specifically applied in the context of Miranda underlines the noncustodial nature of

the exam.

      First, the "language used to summon Hughes"-a standard-form letter from

the VBA stating that, due to evidence received, which was unrebutted by the C&P

exam Hughes scheduled but did not attend-was not coercive. Id. As explained at

some length above, see supra p. 7-9, Hughes appeared "voluntarily," even though

he was understandably concerned that failure to do so would create adverse

consequences. Id. Second, Hughes was not "confronted with evidence of guilt";

McCutcheon made no suggestion that Hughes had done anything wrong. Id.

                                        -16-
Third, the room in which the exam took place was not an intimidating setting but a

basic medical exam room; Hughes was free to leave at any time, and he personally

closed the door prior to the exam. Id. Fourth, the "detention" was relatively short

in duration; McCutcheon asked some routine questions to ensure Hughes' s safety

and well-being and then followed the same check-box questionnaire used by all

providers assessing veterans' level of disability attributable to multiple sclerosis.

Id. Fifth and finally, there was absolutely "no pressure applied to detain" Hughes,

who traveled to and from the exam himself. Id.

      Because Hughes attended the exam voluntarily and was free to leave on his

own terms, was not "faced with a phase of the adversary system." Estelle, 451

U.S. at 467. Thus, he was not entitled to a Miranda warning.

             B. Voluntariness

      Finally, Hughes argues that his responses to McCutcheon during the C&P

exam should be suppressed because they were made involuntarily. "[A] defendant

in a criminal case is deprived of due process of law if his conviction is founded, in

whole or in part, upon an involuntary confession, without regard for the truth or

falsity of the confession .... " Jackson v. Denno, 378 U.S. 368, 376 (1964).

      A determination of voluntariness requires an "assess[ment of] the totality of

all the surrounding circumstances-both the characteristics of the accused and the

                                         -17-
details of the interrogation." Schneckloth v. Bustamante, 412 U.S. 218, 226

(1973). Relevant factors include: "the youth of the accused"; "his lack of

education"; "his low intelligem;e"; "the lack of any advice to the accused of his

constitutional rights"; "the length of detention"; "the repeated and prolonged

nature of the questioning"; "and the use of physical punishment such as the

deprivation of food or sleep." Id.

      Under the circumstances presented here, the Court cannot conclude that "the

government obtained [Hughes' s] statement by physical or psychological coercion

or by improper inducement so that [Hughes's] will was overborne." United States

v. Fisher, 137 F.3d 1158, 1165 (9th Cir. 1998) (quoting Derrick v. Peterson, 924

F.2d 813,817 (9th Cir. 1990)). Hughes was 45 years old in early 2018; although

the Court is unaware of his level of education, he apparently has a successful

military background and a strong understanding of VA administrative processes; at

minimum, he does not have a low intelligence; he was made aware at multiple

steps of the process of his due process rights to appeal any reduction in benefits; he

was not detained for any length of time; the questioning was neither "repeated and

prolonged" but routine and quick; and he suffered no physical punishment.

Scheck/0th, 412 U.S. at 226. The Court cannot conclude, then, that Hughes's

statements were involuntary or unreliable.

                                        -18-
     Accordingly, IT IS ORDERED that Defendant John Cicero Hughes's

Motion to Suppress Statements Based on Miranda (Doc. 65) and Motion to

Suppress Evidence from C&P Examination (Doc. 61) are DENIED.

     DATED this   21 ~ day of September, 2019.




                                           Dana L. Christensen, Chief Judge
                                           United States District Court




                                    -19-
